

115 HR 2803 IH: Abolish Human Trafficking Act of 2017
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2803IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Poe of Texas (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Energy and Commerce, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide assistance in abolishing human trafficking in the United States.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Abolish Human Trafficking Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Preserving Domestic Trafficking Victims' Fund.
					Sec. 3. Mandatory restitution for victims of commercial sexual exploitation.
					Sec. 4. Victim-witness assistance in sexual exploitation cases.
					Sec. 5. Victim protection training for the Department of Homeland Security.
					Sec. 6. Implementing a victim-centered approach to human trafficking.
					Sec. 7. Direct services for child victims of human trafficking.
					Sec. 8. Holistic training for Federal law enforcement officers and prosecutors.
					Sec. 9. Best practices in delivering justice for victims of trafficking.
					Sec. 10. Training for health professionals.
					Sec. 11. Improving the national strategy to combat human trafficking.
					Sec. 12. Specialized human trafficking training and technical assistance for service providers.
					Sec. 13. Enhanced penalties for human trafficking, child exploitation, and repeat offenders.
					Sec. 14. Targeting organized human trafficking perpetrators.
					Sec. 15. Investigating complex human trafficking networks.
					Sec. 16. Combating sex tourism.
					Sec. 17. Human Trafficking Justice Coordinators.
					Sec. 18. Interagency Task Force To Monitor and Combat Human Trafficking.
					Sec. 19. Additional reporting on crime.
					Sec. 20. Making the Presidential Survivor Council permanent.
					Sec. 21. Strengthening the National Human Trafficking Hotline.
					Sec. 22. Ending Government partnerships with the commercial sex industry.
					Sec. 23. Study of human trafficking victim privilege.
					Sec. 24. Understanding the effects of severe forms of trafficking in persons.
					Sec. 25. Combating trafficking in persons.
					Sec. 26. Grant accountability.
			2.Preserving Domestic Trafficking Victims' Fund
 (a)Sense of CongressIt is the sense of Congress that the Domestic Trafficking Victims' Fund established under section 3014 of title 18, United States Code—
 (1)is intended to supplement, and not supplant, any other funding for domestic trafficking victims; and
 (2)has achieved the objective described in paragraph (1) since the establishment of the Fund. (b)Ensuring full fundingSection 3014 of title 18, United States Code, is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking September 30, 2019 and inserting September 30, 2023; (2)in subsection (f), by inserting , including the mandatory imposition of civil remedies for satisfaction of an unpaid fine as authorized under section 3613, where appropriate after criminal cases; and
 (3)in subsection (h)(3), by inserting and child victims of a severe form of trafficking (as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)) after child pornography.
				3.Mandatory restitution for victims of commercial sexual exploitation
 (a)AmendmentChapter 117 of title 18, United States Code, is amended by adding at the end the following:  2429.Mandatory restitution (a)In generalNotwithstanding section 3663 or 3663A, and in addition to any other civil or criminal penalty authorized by law, the court shall order restitution for any offense under this chapter.
						(b)Scope and nature of Order
 (1)DirectionsAn order of restitution under this section shall direct the defendant to pay the victim (through the appropriate court mechanism) the full amount of the victim’s losses, as determined by the court under paragraph (3).
 (2)EnforcementAn order of restitution under this section shall be issued and enforced in accordance with section 3664 in the same manner as an order under section 3663A.
 (3)Full amount of the victim's losses definedFor purposes of this subsection, the term full amount of the victim’s losses— (A)has the meaning given the term in section 2259(b)(3); and
 (B)includes the gross income or value to the defendant of the victim’s services, if the services constitute commercial sex acts as defined under section 1591.
 (4)Forfeiture of propertyThe forfeiture of property under this subsection shall be governed by the provisions of section 413 (other than subsection (d) of such section 413) of the Controlled Substances Act (21 U.S.C. 853).
							(c)Victim defined
 (1)In generalIn this section, the term victim means the individual harmed as a result of the commission of a crime under this chapter. (2)Assumption of crime victim's rightsIn the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, the legal guardian of the victim, a representative of the victim’s estate, or any other person appointed as suitable by the court may assume the crime victim's rights under this section.
 (d)ProhibitionA defendant charged with an offense under this chapter may not be named as a representative or guardian of a victim of the offense..
 (b)Table of sectionsThe table of sections for chapter 117 of title 18, United States Code, is amended by inserting after the item relating to section 2428 the following:
				
					
						2429. Mandatory restitution..
			4.Victim-witness assistance in sexual exploitation cases
 (a)Availability of DOJ appropriationsSection 524(c)(1)(B) of title 28, United States Code, is amended by inserting , chapter 110 of title 18 after chapter 77 of title 18. (b)Amendment to title 31Section 9705(a)(2)(B)(v) of title 31, United States Code, is amended by inserting , chapter 109A of title 18 (relating to sexual abuse), chapter 110 of title 18 (relating to child sexual exploitation), or chapter 117 of title 18 (relating to transportation for illegal sexual activity and related crimes) after (relating to human trafficking).
			5.Victim protection training for the Department of Homeland Security
 (a)In generalTitle IX of the Justice for Victims of Trafficking Act of 2015 (6 U.S.C. 641 et seq.) is amended by adding at the end the following:
				
					906.Victim protection training for the Department of Homeland Security
						(a)Directive to DHS law enforcement officials and task forces
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall issue a directive to—
 (A)all Federal law enforcement officers and relevant personnel employed by the Department who may be involved in the investigation of human trafficking offenses; and
 (B)members of all task forces led by the Department that participate in the investigation of human trafficking offenses.
 (2)Required instructionsThe directive required to be issued under paragraph (1) shall include instructions on— (A)the investigation of individuals who patronize or solicit human trafficking victims as being engaged in severe trafficking in persons and how such individuals should be investigated for their roles in severe trafficking in persons; and
 (B)how victims of sex or labor trafficking often engage in criminal acts as a direct result of severe trafficking in persons and such individuals are victims of a crime and affirmative measures should be taken to avoid arresting, charging, or prosecuting such individuals for any offense that is the direct result of their victimization.
								(b)Victim screening protocol
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall issue a screening protocol for use during all anti-trafficking law enforcement operations in which the Department is involved.
 (2)RequirementsThe protocol required to be issued under paragraph (1) shall— (A)require the individual screening of all adults and children who are suspected of engaging in commercial sex acts, child labor that is a violation of law, or work in violation of labor standards to determine whether each individual screened is a victim of human trafficking;
 (B)require affirmative measures to avoid arresting, charging, or prosecuting human trafficking victims for any offense that is the direct result of their victimization;
 (C)be developed in consultation with relevant interagency partners and nongovernmental organizations that specialize in the prevention of human trafficking or in the identification and support of victims of human trafficking and survivors of human trafficking; and
 (D)include— (i)procedures and practices to ensure that the screening process minimizes trauma or revictimization of the person being screened; and
 (ii)guidelines on assisting victims of human trafficking in identifying and receiving restorative services.
 (c)Mandatory trainingThe training described in sections 902 and 904 shall include training necessary to implement— (1)the directive required under subsection (a); and
 (2)the protocol required under subsection (b).. (b)Table of contents amendmentThe table of contents in section 1(b) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227) is amended by inserting after the item relating to section 905 the following:
				
					
						Sec. 906. Victim protection training for the Department of Homeland Security..
 6.Implementing a victim-centered approach to human traffickingSection 107(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended—
 (1)in subparagraph (B)(ii); by striking the period at the end and inserting ; and; and (2)by adding at the end the following:
				
 (D)PriorityIn selecting recipients of grants under this paragraph that are only available for law enforcement operations or task forces, the Attorney General may give priority to any applicant that files an attestation with the Attorney General stating that—
 (i)the grant funds— (I)will be used to assist in the prevention of severe forms of trafficking in persons in accordance with Federal law;
 (II)will be used to strengthen efforts to investigate and prosecute those who knowingly benefit financially from participation in a venture that has engaged in any act of human trafficking;
 (III)will be used to take affirmative measures to avoid arresting, charging, or prosecuting victims of human trafficking for any offense that is the direct result of their victimization; and
 (IV)will not be used to require a victim of human trafficking to collaborate with law enforcement officers as a condition of access to any shelter or restorative services; and
 (ii)the applicant will provide dedicated resources for anti-human trafficking law enforcement for a period that is longer than the duration of the grant received under this paragraph..
 7.Direct services for child victims of human traffickingSection 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)) is amended— (1)in the heading by inserting child victims of a severe form of trafficking in persons and before child pornography; and
 (2)by inserting of a severe form of trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(A))) who were under the age of 18 at the time of the offense and before child pornography.
 8.Holistic training for Federal law enforcement officers and prosecutorsAll training required under the Combat Human Trafficking Act of 2015 (42 U.S.C. 14044g) and section 105(c)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(4)) shall—
 (1)emphasize that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18, United States Code) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18, United States Code, and is a party to a human trafficking offense;
 (2)develop specific curriculum for— (A)under appropriate circumstances, arresting and prosecuting buyers of commercial sex, child labor that is a violation of law, or forced labor as a form of primary prevention; and
 (B)investigating and prosecuting individuals who knowingly benefit financially from participation in a venture that has engaged in any act of human trafficking; and
 (3)specify that any comprehensive approach to eliminating human trafficking shall include a demand reduction component.
 9.Best practices in delivering justice for victims of traffickingNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue guidance to all offices and components of the Department of Justice—
 (1)emphasizing that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18, United States Code) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18, United States Code, and is a party to a severe form of trafficking in persons, as that term is defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9));
 (2)recommending and implementing best practices for the collection of special assessments under section 3014 of title 18, United States Code, as added by section 101 of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 228), including a directive that civil liens are an authorized collection method and remedy under section 3613 of title 18, United States Code; and
 (3)clarifying that commercial sexual exploitation is a form of gender-based violence. 10.Training for health professionalsSection 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(f)) is amended by adding at the end the following:
			
				(h)Training for health professionals
 (1)DefinitionsIn this subsection— (A)the term pilot program means the Stop, Observe, Ask, and Respond to Health and Wellness Training pilot program established under paragraph (2); and
 (B)the term Secretary means the Secretary of Health and Human Services. (2)Pilot program (A)In generalThe Secretary may continue a pilot program, which shall be known as the Stop, Observe, Ask, and Respond to Health and Wellness Training pilot program or the SOAR to Health and Wellness Training pilot program.
 (B)Grants authorizedUnder the pilot program, the Secretary may award grants to appropriate entities to train health care providers—
 (i)to identify potential human trafficking victims; (ii)to work with law enforcement agencies to report human trafficking and facilitate communication with human trafficking victims, in accordance with all applicable Federal, State, local, and tribal laws, including legal confidentiality requirements for patients and health care providers;
 (iii)to refer such victims to appropriate social or victims service agencies or organizations; (iv)to provide such victims with appropriate patient-centered, evidence-based care; and
 (v)to foster the practice of interprofessional collaboration, including practices used by organizations other than health care organizations.
							(C)Functions
 (i)In generalThe functions of the pilot program shall include, as appropriate, the functions of the Stop, Observe, Ask, and Respond to Health and Wellness Training program that was operating on the day before the date of the enactment of this subsection and any of the authorized initiatives described in clause (ii).
 (ii)Authorized initiativesThe authorized initiatives of the pilot program shall include— (I)engaging stakeholders, including victims of human trafficking and Federal, State, local, or tribal partners;
 (II)making grants available to support training in health care sites that represent diversity in— (aa)geography;
 (bb)the demographics of the population served; (cc)the predominate types of human trafficking cases; and
 (dd)health care provider profiles; and (III)providing technical assistance to assist grantees in—
 (aa)achieving the objectives described in subparagraph (B); and (bb)reporting on any best practices they identify.
 (D)TerminationThe pilot program shall terminate not later than October 1, 2022. (3)Data collection and reporting requirements (A)Data collectionDuring any of the fiscal years 2018 through 2022 in which the Secretary carries out any of the authorized initiatives described in paragraph (2)(C), the Secretary shall collect data and report on—
 (i)the total number of entities that received a grant under this subsection— (I)during the previous fiscal year;
 (II)between the previous fiscal year and the date of the enactment of this subsection; and (III)between the date of the enactment of this subsection and the date of the establishment of the Stop, Observe, Ask, and Respond to Health and Wellness Training program that was operating on the day before the date of the enactment of this subsection; and
 (ii)the total number of health care providers and other related providers that participated in training supported by the pilot program—
 (I)during the previous fiscal year; (II)between the previous fiscal year and the date of the enactment of this subsection; and
 (III)between the date of the enactment of this subsection and the date of the establishment of the Stop, Observe, Ask, and Respond to Health and Wellness Training program that was operating on the day before the date of the enactment of this subsection.
 (B)ReportingNot later than 90 days after the first day of each of the fiscal years 2018 through 2022, the Secretary shall prepare and submit to Congress a report on the data collected under subparagraph (A).
 (C)Sharing best practicesThe Secretary shall make available, on the website of the Department of Health and Human Services, a description of the evidence-based practices and procedures used by entities that receive a grant under the pilot program for carrying out the activities described in paragraph (2)(B)..
 11.Improving the national strategy to combat human traffickingSection 606(b) of the Justice for Victims of Trafficking Act of 2015 (42 U.S.C. 14044h(b)) is amended by adding at the end the following:
			
 (6)A national strategy to prevent human trafficking and reduce demand for human trafficking victims.. 12.Specialized human trafficking training and technical assistance for service providers (a)In generalSection 111 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14044f) is amended—
 (1)in the heading, by striking law enforcement training programs and inserting specialized human trafficking training and technical assistance; (2)in subsection (a)(2), by striking means a State or a local government. and inserting the following:
					
 means—(A)a State or unit of local government; (B)a federally recognized Indian tribal government, as determined by the Secretary of the Interior;
 (C)a victim service provider; (D)a nonprofit or for-profit organization (including a tribal nonprofit or for-profit organization);
 (E)a national organization; or (F)an institution of higher education (including tribal institutions of higher education).; 
 (3)by striking subsection (b) and inserting the following:  (b)Grants authorizedThe Attorney General may award grants to eligible entities to—
 (1)provide training to identify and protect victims of trafficking; (2)improve quality and quantity of services offered to trafficking survivors; and
 (3)improve victim service providers’ partnerships with Federal, State, tribal, and local law enforcement agencies and other relevant entities.; and
 (4)in subsection (c)— (A)in paragraph (2), by striking or at the end;
 (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (3) the following:
						
 (4)provide technical assistance on the range of services available to victim service providers who serve trafficking victims;
 (5)develop and distribute materials, including materials identifying best practices in accordance with Federal law and policies, to support victim service providers working with human trafficking victims;
 (6)identify and disseminate other publicly available materials in accordance with Federal law to help build capacity of service providers;
 (7)provide training at relevant conferences, through webinars, or through other mechanisms in accordance with Federal law; or
 (8)assist service providers in developing additional resources such as partnerships with Federal, State, tribal, and local law enforcement agencies and other relevant entities in order to access a range of available services in accordance with Federal law..
 (b)Technical and conforming amendmentThe table of contents in section 2 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960) is amended by striking the item relating to section 111 and inserting the following:
				
					
						Sec. 111. Grants for specialized human trafficking training and technical assistance for service
			 providers..
 13.Enhanced penalties for human trafficking, child exploitation, and repeat offendersPart I of title 18, United States Code, is amended— (1)in chapter 77—
 (A)in section 1583(a), in the flush text following paragraph (3), by striking not more than 20 years and inserting not more than 30 years; (B)in section 1587, by striking four years and inserting 10 years; and
 (C)in section 1591(d), by striking 20 years and inserting 25 years; and (2)in section 2426—
 (A)in subsection (a), by striking twice and inserting 3 times; and (B)in subsection (b)(1)(B) by striking paragraph (1) and inserting subparagraph (A).
 14.Targeting organized human trafficking perpetratorsSection 521(c) of title 18, United States Code, is amended— (1)in paragraph (2), by striking and at the end;
 (2)by redesignating paragraph (3) as paragraph (4); (3)by inserting after paragraph (2) the following:
				
 (3)a Federal offense involving human trafficking, sexual abuse, sexual exploitation, or transportation for prostitution or any illegal sexual activity; and; and
 (4)in paragraph (4), as so redesignated, by striking (1) or (2) and inserting (1), (2), or (3). 15.Investigating complex human trafficking networksSection 2516 of title 18, United States Code, is amended—
 (1)in paragraph (1)(c)— (A)by inserting section 1582 (vessels for slave trade), section 1583 (enticement into slavery), after section 1581 (peonage),; and
 (B)by inserting section 1585 (seizure, detention, transportation or sale of slaves), section 1586 (service on vessels in slave trade), section 1587 (possession of slaves aboard vessel), section 1588 (transportation of slaves from United States), after section 1584 (involuntary servitude),; and
 (2)in paragraph (2)— (A)by striking kidnapping human and inserting kidnapping, human; and
 (B)by striking production, , and inserting production, prostitution,. 16.Combating sex tourismSection 2423 of title 18, United States Code, is amended—
 (1)in subsection (b), by striking for the purpose and inserting with a motivating purpose; and (2)in subsection (d), by striking for the purpose of engaging and inserting with a motivating purpose of engaging.
			17.Human Trafficking Justice Coordinators
 (a)Human Trafficking Justice CoordinatorsThe Attorney General shall designate in each Federal judicial district not less than 1 Assistant United States Attorney to serve as the Human Trafficking Coordinator for the district who, in addition to any other responsibilities, works with a human trafficking victim-witness specialist and shall be responsible for—
 (1)serving as the legal counsel for the Federal judicial district on matters relating to human trafficking;
 (2)prosecuting, or assisting in the prosecution of, human trafficking cases; (3)conducting public outreach and awareness activities relating to human trafficking;
 (4)ensuring the collection of data required to be collected under clause (viii) of section 105(d)(7)(Q) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)(Q)), as added by section 18 of this Act;
 (5)coordinating with other Federal agencies, State, tribal, and local law enforcement agencies, victim service providers, and other relative non-governmental organizations to build partnerships on activities relating to human trafficking; and
 (6)ensuring the collection of restitution for victims as required to be ordered under section 1593 of title 18, United States Code, and section 2429 of such title, as added by section 3 of this Act.
 (b)Department of Justice CoordinatorNot later than 60 days after the date of enactment of this Act, the Attorney General shall designate an official who shall coordinate human trafficking efforts within the Department of Justice who, in addition to any other responsibilities, shall be responsible for—
 (1)coordinating, promoting, and supporting the work of the Department of Justice relating to human trafficking, including investigation, prosecution, training, outreach, victim support, grant-making, and policy activities;
 (2)in consultation with survivors of human trafficking, compiling, conducting, and disseminating, including making publicly available when appropriate, replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in victim services, adult and child protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with human trafficking regarding how to—
 (A)conduct investigations in human trafficking cases; (B)address evidentiary issues and other legal issues; and
 (C)appropriately assess, respond to, and interact with victims and witnesses in human trafficking cases, including in administrative, civil, and criminal judicial proceedings; and
 (3)carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, and detection of, and response to, human trafficking.
 18.Interagency Task Force To Monitor and Combat Human TraffickingSection 105(d)(7)(Q) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)(Q)) is amended—
 (1)in clause (vi), by striking and at the end; and (2)by adding at the end the following:
				
 (viii)the number of convictions obtained under chapter 77 of title 18, United States Code, aggregated separately by the form of offense committed with respect to the victim, including recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting a human trafficking victim; and.
 19.Additional reporting on crimeSection 237(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (28 U.S.C. 534 note) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (4)incidents of assisting or promoting prostitution, child labor that is a violation of law, or forced labor of an individual under the age of 18 as described in paragraph (1); and
 (5)incidents of purchasing or soliciting commercial sex acts, child labor that is a violation of law, or forced labor with an individual under the age of 18 as described in paragraph (2)..
 20.Making the Presidential Survivor Council permanentSection 115 of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243) is amended by striking subsection (h).
		21.Strengthening the National Human Trafficking Hotline
 (a)Reporting requirementSection 105(d)(3) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(3)) is amended—
 (1)by inserting and providing an annual report on the case referrals received from the national human trafficking hotline by Federal departments and agencies after international trafficking; and
 (2)by inserting and reporting requirements after Any data collection procedures. (b)Hotline informationSection 107(b)(1)(B)(ii) of such Act (22 U.S.C. 7105(b)(1)(B)(ii)) is amended by adding at the end the following: The number of the national human trafficking hotline described in this clause shall be posted in a visible place in all Federal buildings..
 22.Ending Government partnerships with the commercial sex industryNo Federal funds or resources may be used for the operation of, participation in, or partnership with any program that involves the provision of funding or resources to an organization that—
 (1)has the primary purpose of providing adult entertainment; and (2)derives profits from the commercial sex trade.
 23.Study of human trafficking victim privilegeNot later than 1 year after the date of enactment of this Act, the Judicial Conference of the United States shall—
 (1)conduct a study on the necessity and desirability of amending the Federal Rules of Evidence to establish a Federal evidentiary privilege for confidential communications between a victim of human trafficking, regardless of whether the victim of human trafficking is a party to a legal action, and a caseworker assisting the victim of human trafficking; and
 (2)submit to Congress a report on the study conducted under paragraph (1). 24.Understanding the effects of severe forms of trafficking in persons (a)In generalTitle VI of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 258) is amended by adding at the end the following:
				
					607.Understanding the physical and psychological effects of severe forms of trafficking in persons
 (a)In generalThe National Institute of Justice and the Centers for Disease Control and Prevention shall jointly conduct a study on the short-term and long-term physical and psychological effects of serious harm (as that term is defined in section 1589(c)(2) and section 1591(e)(4) of title 18, United States Code, as amended by the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457; 122 Stat. 5044)) in order to determine the most effective types of services for individuals who are identified as victims of these crimes, including victims in cases that were not investigated or prosecuted by any law enforcement agency, and how new or current treatment and programming options should be tailored to address the unique needs and barriers associated with these victims.
 (b)ReportNot later than 3 years after the date of enactment of the Abolish Human Trafficking Act of 2017, the National Institute of Justice and the Centers for Disease Control and Prevention shall make available to the public the results, including any associated recommendations, of the study conducted under subsection (a)..
 (b)Table of contents amendmentThe table of contents in section 1(b) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227) is amended by inserting after the item relating to section 606 the following:
				
					
						Sec. 607. Understanding the physical and psychological effects of severe forms of trafficking in
			 persons..
			25.Combating trafficking in persons
 (a)Trafficking Victims Prevention Act of 2000 programsSection 113 of the Trafficking Victims Prevention Act of 2000 (22 U.S.C. 7110) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking 2014 through 2017 and inserting 2018 through 2022.; and (B)in paragraph (2), by striking 2014 through 2017 and inserting 2018 through 2022; and
 (2)in subsection (i), by striking 2014 through 2017 and inserting 2018 through 2022. (b)Reinstatement and reauthorization of grants To combat child sex trafficking (1)Reinstatement of expired provision (A)In generalSection 202 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a) is amended to read as such section read on March 6, 2017.
 (B)Conforming amendmentSection 1241(b) of the Violence Against Women Reauthorization Act of 2013 (42 U.S.C. 14004a note) is repealed.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect as though enacted on March 6, 2017. (3)ReauthorizationSection 202(i) of the Trafficking Victims Protection Reauthorization Act of 2005, as amended by paragraph (1), is amended to read as follows:
					
 (i)FundingFor each of the fiscal years 2018 through 2022, the Attorney General is authorized to allocate up to $8,000,000 of the amounts appropriated pursuant to section 113(d)(1) of the Trafficking Victims Prevention Act of 2000 (22 U.S.C. 7110(d)(1)) to carry out this section..
				26.Grant accountability
 (a)DefinitionsIn this section— (1)the term covered agency means an agency authorized to award grants under this Act;
 (2)the term covered grant means a grant authorized to be awarded under this Act; and (3)the term covered official means the head of a covered agency.
 (b)AccountabilityAll covered grants shall be subject to the following accountability provisions: (1)Audit requirement (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of a covered agency that the audited grantee has utilized funds under a covered grant for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each fiscal year thereafter, the Inspector General of a covered agency shall conduct audits of recipients of covered grants to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of funds under a covered grant that is found to have an unresolved audit finding shall not be eligible to receive funds under a covered grant during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding covered grants, a covered official shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for the covered grant.
 (E)ReimbursementIf an entity is awarded funds under a covered grant during the 2-fiscal-year period during which the entity is barred from receiving covered grants under subparagraph (C), a covered official shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the recipient of the covered grant that was erroneously awarded grant funds.
						(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and each covered grant program, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionA covered grant may not be awarded to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a covered grant and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the applicable covered official, in the application for the covered grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, a covered official shall make the information disclosed under this subparagraph available for public inspection.
					(3)Conference expenditures
 (A)LimitationNo amounts made available to a covered agency to carry out a covered grant program may be used by a covered official, or by any individual or entity awarded discretionary funds through a cooperative agreement under a covered grant program, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the covered agency, unless the covered official provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
					(C)Report
 (i)Department of JusticeThe Deputy Attorney General shall submit an annual report to the appropriate committees of Congress on all conference expenditures approved under this paragraph.
 (ii)Department of Health and Human ServicesThe Deputy Secretary of Health and Human Services shall submit to the appropriate committees of Congress an annual report on all conference expenditures approved under this paragraph.
 (iii)Department of Homeland SecurityThe Deputy Secretary of Homeland Security shall submit to the appropriate committees of Congress an annual report on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this Act, each covered official shall submit to the appropriate committees of Congress an annual certification—
 (A)indicating whether— (i)all audits issued by the Office of the Inspector General of the applicable covered agency under paragraph (1) have been completed and reviewed by the appropriate official;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any recipients of a covered grant excluded under paragraph (1) from the previous year.
					(c)Preventing duplicative grants
 (1)In generalBefore a covered official awards a covered grant, the covered official shall compare potential awards under the covered grant program with other covered grants awarded to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf a covered official awards duplicate covered grants to the same applicant for the same purpose the covered official shall submit to the appropriate committees of Congress a report that includes—
 (A)a list of all duplicate covered grants awarded, including the total dollar amount of any duplicate covered grants awarded; and
 (B)the reason the covered official awarded the duplicate covered grants. 